OPINION — AG — ** TORT CLAIMS PROCEDURE — APPROPRIATION — CONSTITUTIONAL ISSUE ** (1) SECTION 13 OF ENROLLED SENATE BILL NO. 46 (1983), ESTABLISHING A TORT CLAIMS PROCEDURE FOR THE DEPARTMENT OF HUMAN SERVICES, DOES 'NOT' VIOLATE THE PROVISIONS OF ARTICLE V, SECTION 55, RELATING TO APPROPRIATION OF MONEY. (2) SECTION 13 OF SENATE BILL NO. 46 (1983) DOES NOT VIOLATE THE ONE SUBJECT REQUIREMENT SET FORTH IN ARTICLE V, SECTION 56, ARTICLE V, SECTION 57 (DEPARTMENT OF HUMAN SERVICES, CIVIL LIABILITY, CONSTITUTIONAL, APPROPRIATION, PLURALITY OF SUBJECTS, MULTIPLE SUBJECTS IN ONE BILL, LEGISLATION, SINGLE SUBJECT) CITE: ARTICLE V, SECTION 36, ARTICLE V, SECTION 55, 74 Ohio St. 929 [74-929], 62 Ohio St. 195 [62-195] [62-195], 56 Ohio St. 343 [56-343], 56 Ohio St. 515 [56-515] [56-515] (GERALD E. WEIS)  * SEE: OPINION NO. 86-099==
SEE OPINION NO. 88-601 (1988) == ** SEE OPINION NO. 93-638 (1994) **